          Case 1:19-cr-00120-DLH Document 2 Filed 07/17/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                         INDICTMENT

                      v.                          Case No. ________________________

 SALVADOR RASCON-RASCON                           Violation: 8 U.S.C. § 1326(a)

                               Reentry of Deported Alien

The Grand Jury Charges:

       On or about July 16, 2019, in the District of North Dakota,

                           SALVADOR RASCON-RASCON,

an alien who had previously been excluded, deported, and removed from the United

States, knowingly and unlawfully was found in the United States without first obtaining

the consent of the Attorney General of the United States or his successor, the Secretary of

Homeland Security (Title 6, United States Code, Sections 202(3), 202(4), and 557), to

reapply for admission into the United States;

       In violation of Title 8, United States Code, Section 1326(a).

                                                 A TRUE BILL:

                                                 /s/ Foreperson
                                                 Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

LHC/ljc
